Exhibit 10.37




 
FOURTH AMENDMENT AGREEMENT
 
FOURTH AMENDMENT AGREEMENT (this “Agreement”) dated as of November 27, 2007, by
and among United Natural Foods, Inc., United Natural Foods West, Inc., United
Natural Trading Co., Distribution Holdings, Inc., Springfield Development, LLC,
and Millbrook Distribution Services Inc. (collectively, the “Borrowers”), Bank
of America, N.A. (“Bank of America”) and the other Lenders currently party
thereto (the “Existing Lenders”), the other lending institutions identified
under the caption “Lenders” on the signature pages hereto, each of which is
becoming a Lender on the date hereof (collectively, the “New Lenders” and,
collectively with the Existing Lenders, collectively, the “Lenders”), and Bank
of America, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrowers, the Existing Lenders, the Administrative Agent, and the
Documentation Agent, Syndication Agent and Arranger identified therein entered
into a certain Amended and Restated Loan and Security Agreement dated April 30,
2004, as amended by a First Amendment dated as of December 30, 2004, a Second
Amendment dated as of January 31, 2006 and a Third Amendment dated as of
November 2, 2007 (as amended, the “Loan Agreement”); and
 
WHEREAS, the Borrowers have requested that the Lenders waive certain Events of
Default which exist under the Loan Agreement, increase the aggregate Revolving
Credit Commitments and amend certain other provisions of the Loan Agreement; and
 
WHEREAS, certain of the Existing Lenders are willing to increase their Revolving
Credit Commitments and the New Lenders are willing to become parties to the Loan
Agreement as Lenders thereunder and to make Revolving Credit Commitments, and
the Lenders are willing to waive such Events of Default and agree to the
amendments set forth herein, all on the terms and conditions set forth herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
§1.           Definitions.  Capitalized terms used herein without definition
that are defined in the Loan Agreement shall have the meanings given to such
terms in the Loan Agreement, as amended hereby.
 
§2.           Representations and Warranties; Acknowledgment.  The Borrowers
hereby represent and warrant to the Lenders as follows:
 
(a)           Each of the Borrowers has adequate power to execute and deliver
this Agreement and each other document to which it is a party in connection
herewith and to perform its obligations hereunder or thereunder.  This Agreement
and each other document executed in connection herewith have been duly executed
and delivered by each of the Borrowers and do not contravene any law, rule or
regulation applicable to any Borrower or any of the terms of any other
indenture, agreement or undertaking to which

 
 
 
 

 
any Borrower is a party.  The obligations contained in this Agreement and each
other document executed in connection herewith to which any of the Borrowers is
a party, taken together with the obligations under the Loan Documents,
constitute the legal, valid and binding obligations enforceable against any such
Borrower in accordance with their respective terms.
 
(b)           After giving effect to the transactions contemplated by this
Agreement, all the representations and warranties made by the Borrowers in the
Loan Documents are true and correct on the date hereof as if made on and as of
the date hereof and are so repeated herein as if expressly set forth herein or
therein, except to the extent that any of such representations and warranties
expressly relate by their terms to a prior date.
 
(c)           After giving effect to the transactions contemplated by this
Agreement, no Event of Default under and as defined in any of the Loan Documents
has occurred and is continuing on the date hereof.
 
§3.           Amendments to Loan Agreement. The Loan Agreement is hereby amended
as follows:
 
3.1.           Amendments to Appendix A.
 
(a)           The following definitions in Appendix A of the Loan Agreement (or,
in the case of the definition of SwingLine Loan Ceiling, the existing definition
that was set forth in Section 3.1.3 but not in Appendix A but which is now being
added to Appendix A hereby) are hereby amended and restated in their entirety to
read as follows:
 
Borrowing Base - as at any time of determination thereof, an amount equal to the
lesser of:
 
(i)           $400,000,000; or
 
(ii)           an amount equal to:
 
(a) 90% of the net amount of Eligible Accounts outstanding at such date provided
that dilution with respect to Eligible Accounts, as determined by Agent, shall
be less than five (5%) percent and, if such dilution, as determined by the
Agent, exceeds five (5%) percent, such advance rate may be decreased by Agent,
in its discretion, to 85%; PLUS
 
(b)           (x) prior to the Post-Fourth Amendment Inventory Appraisal Date,
the lesser of (1) $150,000,000 or (2) 70% of the value of Eligible Inventory at
such date, calculated on the basis of the lower of cost or market, with the cost
of raw materials and finished goods calculated on a first-in, first-out basis,
and (y) on and after the Post-Fourth Amendment Inventory Appraisal Date, the
lesser of (1) $240,000,000 or (2) the lesser of (A) 85% of the NOLV of the
Eligible Inventory at such date or (B) 70% of the value of Eligible Inventory at
such date, calculated on the basis of

 
-2-
 
 

 
the lower of cost or market, with the cost of raw materials and finished goods
calculated on a first-in, first-out basis.
 
For the purposes hereof, the net amount of Eligible Accounts at any time shall
be the face amount of such Eligible Accounts less any and all returns, rebates,
discounts (which may, at Agent’s option, be calculated on shortest terms),
credits, allowances or excise taxes of any nature at any time issued, owing,
claimed by Account Debtors, granted, outstanding or payable in connection with
such Accounts at such time.
 
Maturity Date - November 27, 2012.
 
Revolving Credit Commitment - for each Lender, the obligation of such Lender to
make Revolving Credit Loans and participate in the Swingline Loans and LC Amount
in an aggregate principal amount at any one time outstanding up to but not
exceeding the amount set forth on Schedule 1 hereto, as such amount may be
reduced or increased from time to time pursuant to the terms hereof, or reduced
or increased from time to time by assignments by or to such Lender pursuant to
Sections 4.4.2, 12.10, and 13.3 hereof.  The aggregate amount of the Revolving
Credit Commitments of the Lenders on the Fourth Amendment Effective Date is
$400,000,000.  If this Agreement is terminated pursuant to Section 5.2.1 or
5.2.2, the Revolving Credit Commitments shall thereafter be zero.
 
Revolving Credit Commitment Termination Date - November 27, 2012.
 
SwingLine Loan Ceiling - at any time, an amount equal to the product of (a) the
sum of the Revolving Credit Commitments at such time multiplied by (b) seven
percent (7%).
 
 
(b)           The following new definitions are added in alphabetical order to
Appendix A of the Loan Agreement to read as follows:
 
Fourth Amendment Agreement - the Fourth Amendment Agreement dated as of November
27, 2007 among the Borrowers, the Lenders, and the Administrative Agent with
respect to this Loan Agreement.
 
Fourth Amendment Effective Date - the date on which all of the conditions
precedent set forth in Section 6 of the Fourth Amendment Agreement have been
satisfied (or waived by the Required Lenders).
 
LC Sublimit Amount - at any time, an amount equal to the product of (a) the sum
of the Revolving Credit Commitments at such time multiplied by (b) eight percent
(8%).
 
Material Acquisition  - any acquisition or investment or series of acquisitions
or investments in respect of which the consideration therefor exceeds (i)
$10,000,000 for any single acquisition or investment and $25,000,000 in the
aggregate for all acquisitions and/or investments in any fiscal year of
Borrowers paid in cash and/or incurred Indebtedness by Borrowers, (ii) in cases
in which the consideration paid by Borrowers is shares of UNF common stock,
$25,000,000 in value for all such acquisitions in any fiscal

 
-3-
 
 

 
year of Borrowers or (iii) in transactions involving any combination of cash,
incurred Indebtedness and/or UNF common stock, subject to the foregoing limits
(subject in all such cases to the limitations of Section 11.1.12 hereof).
 
NOLV - as of any date, the net liquidation value of the Eligible Inventory on
such date, as calculated based on the liquidation values for each category of
Inventory set forth in the Post-Fourth Amendment Inventory Appraisal.
 
Post-Fourth Amendment Inventory Appraisal  - as of any date after the Fourth
Amendment Effective Date, the most recent appraisal, if any, in form and
substance acceptable to the Administrative Agent, by an appraiser selected by
the Administrative Agent, of the liquidation values of each category of
Inventory of the Borrowers.
 
Post-Fourth Amendment Inventory Appraisal Date - the first date after the Fourth
Amendment Effective Date that a Post-Fourth Amendment Inventory Appraisal is
delivered to the Administrative Agent in form and substance acceptable to the
Administrative Agent.
 
Revolving Credit Increase Effective Date - as defined in subsection 1.4.4 of the
Agreement.
 
$16,000,000 Availability Proviso - as defined in subsection 7.2.5 of the
Agreement.
 
Transfer Notice - as defined in subsection 7.2.5 of the Agreement.
 
3.2.           Amendment to Section 1.2
 
Section 1.2 of the Loan Agreement is hereby amended by deleting “TWENTY MILLION
DOLLARS ($20,000,000).” in the eighth line thereof and substituting therefor
“the LC Sublimit Amount.”
 
3.3.           Addition of Section 1.4
 
The following Section 1.4 is hereby added to the Loan Agreement after Section
1.3 thereof:


1.4           Increase in Revolving Credit Facility.
 
1.4.1 Request for Increase.  Provided there exists no Default or Event of
Default, upon notice to the Administrative Agent (which shall promptly notify
the other Lenders), the Borrowers may, on a one-time basis, request an increase
in the aggregate amount of the Revolving Credit Commitments by an amount not
exceeding $50,000,000 in the aggregate; provided that any such request for an
increase shall be in a minimum amount of $10,000,000 and, if in excess of
$10,000,000, shall be in an amount that is an integral multiple of
$10,000,000.  At the time of sending such notice, the Borrowers (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders).
 

 
-4-
 
 



 
1.4.2                      Lender Elections to Increase.  Each Lender shall
notify the Administrative Agent within such time period whether or not it agrees
to increase its Revolving Credit Commitment and, if so, whether by an amount
equal to, greater than, or less than its Revolving Credit Percentage of such
requested increase.  Any Lender not responding within such time period shall be
deemed to have declined to increase its Revolving Credit Commitment.  Any
decision by a Lender to increase its Revolving Credit Commitment shall be in
such Lender’s sole and absolute discretion.
 
1.4.3                      Notification by Administrative Agent; Additional
Lenders.  The Administrative Agent shall notify the Borrowers and each Lender of
the Lenders’ responses to each request made hereunder.  To achieve the full
amount of a requested increase, and subject to the approval of the
Administrative Agent of the identity and credit standing of each proposed
additional Lender, the Borrowers may also invite additional institutional
lenders to become Lenders pursuant to a joinder agreement in form and substance
satisfactory to the Administrative Agent and its counsel.
 
1.4.4                      Effective Date and Allocations.  If the aggregate
amount of the Revolving Credit Commitments is increased in accordance with this
Section, the Administrative Agent and the Borrowers shall determine the
effective date (the “Revolving Credit Increase Effective Date”) and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Borrowers and the Lenders of the final allocation of such increase and the
Revolving Credit Increase Effective Date.
 
1.4.5                      Conditions to Effectiveness of Increase.  As a
condition precedent to such increase, (a) the Borrowers shall deliver to the
Administrative Agent a certificate of each Borrower dated as of the Revolving
Credit Increase Effective Date (in sufficient copies for each Lender) signed by
the chief executive officer or chief financial officer of such Borrower (i)
certifying and attaching the resolutions adopted by such Borrower approving or
consenting to such increase, and (ii) certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Section 8 hereof and in the other Loan Documents are true and correct on and as
of the Revolving Credit Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 1.4, the representations and warranties contained in
the first sentence of Section 8.10 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
subsection 9.1.3, and the representations and warranties contained in the second
sentence of Section 8.1.10 shall be deemed to refer to the last day of the most
recent fiscal year of the Borrowers ended prior to the date of such certificate
for which financial statements have been delivered to the Lenders, and (B) no
Default or Event of Default exists, (b) the Borrowers shall prepay any Revolving
Credit Loans outstanding on the Revolving Credit Increase Effective Date (and
pay any additional amounts required pursuant to subsection 3.2.5) to the extent
necessary to keep the outstanding Revolving Credit Loans ratable with any
revised Revolving Credit Commitment Percentages arising from any nonratable
increase in the Revolving Credit Commitments under this Section, (c) the
Borrowers shall pay such closing fees as may be acceptable to the Lenders that
make Revolving Credit Commitments or increase their Revolving Credit Commitments
pursuant to this
 

 
-5-
 
 

Section, and (d) to the extent requested by the Administrative Agent, the
Borrowers shall deliver new or substituted, as applicable, Revolving Credit
Notes in the amounts of the respective aggregate Revolving Credit Commitments of
the Lenders that increase their Revolving Credit Commitments or make new
Revolving Credit Commitments, (ii) a reaffirmation agreement from all
Guarantors, (iii) UCC searches for the jurisdictions requested by the
Administrative Agent, and (iv) such other documents, including, without
limitation, any opinion letters requested, as are reasonably required by the
Administrative Agent, all of the documents referred to in clauses (i) through
(iv) to be in form and substance satisfactory to the Administrative Agent.
 
 
3.4.           Amendment to Section 2.6
 
The second to last sentence of Section 2.6 of the Loan Agreement is hereby
amended and restated in its entirety to read as follows:
 
Audit and appraisal fees shall be payable on the first day of the month
following the date of issuance by Agent of a request for payment thereof to
Borrowers.
 
3.5.           Amendment to Subsection 3.1.3
 
Subsection 3.1.3(ii) of the Loan Agreement is hereby amended by deleting
“SEVENTEEN MILLION FIVE HUNDRED THOUSAND DOLLARS ($17,500,000) (the “SwingLine
Loan Ceiling”).” in the eighth and ninth lines thereof and substituting therefor
“the amount of the SwingLine Loan Ceiling.”
 
3.6.           Amendment to Subsection 7.2.5
 
The fourth, fifth and sixth sentences of Subsection 7.2.5 of the Loan Agreement
are hereby amended and restated in their entirety to read as follows:
 
Borrowers shall issue to any such banks an irrevocable letter of instruction
directing such banks to deposit all payments or other remittances received in
the lockbox to the Dominion Account and to comply with Agent’s notice, given at
any time and from time to time in its discretion (or when directed by the
Required Lenders) (a “Transfer Notice”), directing such banks to transfer all
such payments and remittances to the Payment Account for application on account
of the Obligations; provided, however, that Borrowers acknowledge and agree that
if at any time Availability is less than $16,000,000 and within ten (10) days of
such occurrence Borrowers fail to provide or are unable to provide Availability
projections demonstrating, to the satisfaction of the Required Lenders, that
within sixty (60) days Availability will increase to be in excess of $16,000,000
and continue thereafter to exceed such amount, Agent shall give the foregoing
Transfer Notice to such banks to transfer all payments and remittances to the
Payment Account (this proviso, the “$16,000,000 Availability Proviso”).  All
funds deposited in any Dominion Account shall immediately become the property of
Agent for the account of Lenders, and Borrowers shall obtain the agreement by
such banks in favor of Agent to waive any right of recoupment or setoff (subject
only to such exceptions as may be acceptable to Agent) against the funds so
deposited, and to waive any security interest in the funds so deposited.  Agent
agrees with Borrowers that, except pursuant to

 
-6-
 
 

 
the $16,000,000 Availability Proviso, Agent shall not give a Transfer Notice
unless a Default or an Event of Default has occurred and is continuing.
 
3.7.           Amendment to Subsection 9.1.1
 
The following sentence is hereby added at the end of Subsection 9.1.1 of the
Loan Agreement to read as follows:
 
Agent may conduct one (1) appraisal, at Borrowers’ expense, during each twelve
(12) month period and as many as the Agent or the Required Lenders may deem
necessary or appropriate, at Borrowers’ expense, if a Default or an Event of
Default has occurred and is continuing.
 
3.8.           Amendment to Subsection 9.2.1
 
Subsection 9.2.1 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
9.2.1  Mergers; Consolidations; Acquisitions.  Merge or consolidate, or permit
any Subsidiary of Borrowers to merge or consolidate, with any Person (except for
mergers or consolidations among the Borrowers or mergers or consolidations of
Subsidiaries with a Borrower or Borrowers); nor acquire or permit any of its
Subsidiaries to acquire all or any substantial part of the Properties or stock
or securities of any Person, provided, that Borrowers may purchase businesses in
the lines of business conducted by the Borrowers which Borrowers have
determined, in their reasonable business judgment, would enhance the business,
operations, prospects and condition (financial or otherwise) of the Borrowers
provided that each of the following conditions are satisfied (each such
transaction a “Permitted Acquisition”): (a) in respect of any Material
Acquisition, UNF shall have delivered to the Administrative Agent and each
Lender not less than ten (10) Business Days prior to the earlier of (i) the
execution of a definitive or binding agreement to enter into the proposed
Permitted Acquisition and (ii) the consummation of such proposed Permitted
Acquisition, a copy of the proposed acquisition agreement and a statement,
certified by the principal financial or accounting officer of UNF, setting
forth, in reasonable detail, computations evidencing on a pro forma basis
(determined in a manner acceptable to the Administrative Agent) compliance with
the financial covenants contained in Section 9.3 hereof, immediately prior to
and after giving effect to such proposed Permitted Acquisition; (b) UNF shall
have delivered to the Administrative Agent and each Lender not less than ten
(10) Business Days prior to the earlier of (i) the execution of a definitive or
binding agreement to enter into the proposed Permitted Acquisition and (ii) the
consummation of such proposed Permitted Acquisition, a statement, certified by
the principal financial or accounting officer of UNF, setting forth, in
reasonable detail, computations (determined in a manner reasonably acceptable to
the Administrative Agent) evidencing Availability immediately prior to and after
giving effect to the proposed Permitted Acquisition in an amount equal to or in
excess of (x) in respect of any Material Acquisition, 20% of the Borrowing Base
and (y) in all other respects, 15% of the Borrowing Base, and such principal
financial or accounting officer shall have delivered to the Administrative Agent
and each Lender not more than two (2) Business Days prior to the consummation of
the proposed Permitted Acquisition a

 
-7-
 
 

 
statement certifying that the conditions in clause (a) (in respect of Material
Acquisitions only) and clause (b) of this subsection 9.2.1 continue to be
satisfied, which statement shall be accompanied by execution copies of the
acquisition agreement and all material documents to be executed in connection
therewith; (c) no Default or Event of Default shall exist before or after giving
effect to the proposed Permitted Acquisition; (d) the Borrowers shall furnish to
the Agent and each Lender notice and copies of any letter of intent or other
memorandum of understanding and purchase documents for any acquisition they may
contemplate and in the event that Borrowers wish to have the Accounts and
Inventory of the entity to be acquired or invested in be included in the
Borrowing Base, Borrowers’ shall arrange for Agent and its representatives to
have reasonable access to financial information and the assets and Properties to
be acquired which will, upon consummation of the acquisition, become Collateral
for the Obligations; (e) if any such acquisition is structured as the
acquisition of stock or other securities of a Person to be acquired or Borrowers
create a Subsidiary to make the acquisition, at the election of the Agent, such
entity shall become a Borrower hereunder by entering into a joinder agreement in
form and substance satisfactory to Agent, or Borrowers shall cause such entity
to enter into a guaranty of the Obligations and, in each case, such entity shall
grant to Agent a security interest such of its assets that would constitute
Collateral hereunder to secure such guaranty reasonably satisfactory to the
Agent; and (f) if any indebtedness is to be issued to any seller in connection
with any such transaction, the holder of such indebtedness shall enter into a
subordination agreement in favor of the Agent and Lenders in form and substance
satisfactory to  Agent.  The Agent agrees to enter into confidentiality
agreements with the Persons that Borrowers may acquire on terms mutually
agreeable to Agent and such Person.
 
3.9.           Amendment to Subsection 9.2.7
 
Clauses (c) and (d) of subsection 9.2.7 of the Loan Agreement are hereby deleted
and the following clause (c) is substituted therefor (and the word “and” is
added after clause (b)):
 
(c)  other Distributions, provided that a Distribution shall only be permitted
pursuant to this clause (c) if (i) UNF shall have delivered to the
Administrative Agent and each Lender between two (2) and five (5) Business Days
prior to the date of such Distribution a statement, certified by the principal
financial or accounting officer of UNF, setting forth, the nature, amount and
recipients of the proposed Distribution and setting forth, in reasonable detail,
computations evidencing on a pro forma basis (determined in a manner acceptable
to the Administrative Agent) (A) compliance with the financial covenants
contained in Section 9.3 hereof, immediately prior to and after giving effect to
such proposed Distribution, and (B) Availability immediately prior to and after
giving effect to the proposed Distribution in an amount equal to or in excess of
20% of the Borrowing Base, and (ii) no Default or Event of Default shall exist
before or after giving effect to the proposed Distribution.
 
3.10.Amendment to Subsection 12.10.2

 
-8-
 
 

 
The word “and” is deleted from the end of clause (iv) of subsection 12.10.2, the
period at the end clause (v) is deleted and “; and” substituted therefor and the
following clause (vi) is added after clause (v) of subsection 12.10.2:
 
(vi)           notwithstanding the foregoing provisions of this subsection
12.10.2, (a) the execution of the Fourth Amendment Agreement shall constitute
the consent of the Borrowers and the Administrative Agent to assignments of
Revolving Credit Commitments to (x) Persons that are designated as “New Lenders”
in such Fourth Amendment Agreement becoming Lenders and (y) certain of the
Persons that are designated as “Existing Lenders” in such Fourth Amendment
Agreement, in each case to the extent that the aggregate of the amounts of
Revolving Credit Commitments of each Lender listed on Schedule 1 attached to the
Fourth Amendment Agreement include such assignments (and the execution of such
Fourth Amendment Agreement shall also constitute such consent of UNF and the
Administrative Agent, in accordance with clause (ii) of this subsection, to the
amounts being assigned), (b) the master assignment agreement referred to in
clause (g) of Section 6 of the Fourth Amendment Agreement shall be executed with
respect to the assignments referred to in clause (a) of this clause (vi) rather
than the Assignment and Assumption Agreements and Notices of Assignment referred
to in clause (iii) of this subsection, and (c) the fee referred to in clause (v)
of this subsection shall not be payable with respect to the assignments referred
to in clause (a) of this clause (vi).
 
3.11.                      Amendment of Section 13.8
 
Section 13.8 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
13.8  Notice.  Except as otherwise provided herein, all notices, requests and
demands to or upon a party hereto, to be effective, shall be in writing and
shall be sent by certified or registered mail, return receipt requested, by
personal delivery against receipt, by overnight courier or by facsimile and,
unless otherwise expressly provided herein, shall be deemed to have been validly
served, given or delivered immediately when delivered against receipt, one (1)
Business Day after being sent by overnight courier, three (3) Business Days
after deposit in the mail, postage prepaid, or, in the case of facsimile notice,
when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient) or, in the case of electronic notice
delivery as provided below in this Section 13.8 below, addressed as follows:
 


If to Agent:
Bank of America, N.A.
 
200 Glastonbury Boulevard
 
Glastonbury, CT  06033
 
Attention: Edgar Ezerins
 
Electronic Mail Address:
 
edgar.ezerins@bankofamerica.com
 
Facsimile No.: (860) 368-6029

 



 
-9-
 
 



With a copy to:
Bingham McCutchen LLP
 
One State Street
 
Hartford, CT  06103
 
Attention: Daniel I. Papermaster, Esq.
 
Electronic Mail Address: daniel.papermaster@bingham.com
 
Facsimile No.: (860) 240-2521
   
If to Borrowers:
United Natural Foods, Inc.
 
260 Lake Road
 
Dayville, CT 06241
 
Attention: Mark Shamber, Vice President,
Chief Financial Officer and Treasurer
 
Electronic Mail Address: mshamber@unfi.com
 
Facsimile No.: (860) 779-5678
   
With a copy to:
Cameron & Mittleman
 
56 Exchange Terrace
 
Providence, RI  02903
 
Attention: Joseph A. Anesta, Esq.
 
Electronic Mail Address: janesta@cm-law.com
 
Facsimile No.: (401) 331-5787
   
If to any Lender:
To the address set forth on Schedule 1 hereto, or on the Notice of Assignment
executed by such Lender, whichever is applicable,



or to such other address as each party may designate for itself by notice given
in accordance with this Section 13.8; provided, however, that any notice,
request or demand to or upon Agent pursuant to subsection 3.1.1, 3.2.5 or 5.2.2
hereof shall not be effective until received by Agent.
 
 
Notices and other communications to the Lenders and any issuer of Letters of
Credit hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Agent, provided that the foregoing shall not apply to notices to
any Lender or the issuer of Letters of Credit pursuant to Section 1 and Section
3 if such Lender or such issuer, as applicable, has notified the Agent that it
is incapable of receiving notices under such Section by electronic
communication.  The Agent or the Borrowers may, in their discretion, agree to
accept notices and other communications to them hereunder by electronic
communications pursuant to procedures approved by them, provided that approval
of such procedures may be limited to particular notices or communications.
 
Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient,

 
-10-
 
 

 
and (ii) notices or communications posted to an Internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient at
its e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.
 
3.12.                      Addition of Schedule 1.
 
Schedule 1 attached to this Agreement is hereby added to the Loan Agreement as
Schedule 1 thereto.
 
3.13.                      Amended Exhibits.
 
Exhibits A, B, C, D, E, F, G, H, I, J, K, N, O, Q, S and V to the Loan Agreement
are hereby amended and restated as set forth on Exhibits A, B, C, D, E, F, G, H,
I, J, K, N, O, Q, S and V, respectively, attached to this Agreement.
 
3.14.                      Agent Titles.
 
All references in the Loan Agreement and the other Loan Documents to Citizens
Bank of Massachusetts as Syndication Agent and to U.S. Bank National Association
as Documentation Agent are hereby deleted and replaced with the following:  (a)
RBS Citizens, National Association (as successor by merger with Citizens Bank of
Massachusetts) as Co-Syndication Agent, (b) U.S. Bank National Association as
Co-Syndication Agent, (c) BMO Capital Markets Financing, Inc. as
Co-Documentation Agent and (d) Royal Bank of Canada as Co-Documentation
Agent.  All references to the Syndication Agent and/or the Documentation Agent
in the Loan Agreement and the other Loan Documents shall hereafter be deemed to
be references to the Co-Syndication Agents and the Co-Documentation Agents, or
either of them, as applicable.  The last sentence of Section 12.1.4 is hereby
amended and restated in its entirety to read as follows:
 
The designation of a Lender as a “Co-Documentation Agent” or a “Co-Syndication
Agent” shall have no substantive effect, and such Lenders shall have no
additional powers, duties or responsibilities as a result thereof.
 
§4.           Ratification, etc.  All of the obligations and liabilities to the
Lenders and the Administrative Agent as evidenced by or otherwise arising under
the Loan Agreement, the Notes and the other Loan Documents, are, by the
Borrowers’ execution of this Agreement, ratified and confirmed in all
respects.  In addition, by each Borrower’s execution of this Agreement, such
Borrower represents and warrants that neither it nor any of its Subsidiaries has
any counterclaim, right of set-off or defense of any kind with respect to such
obligations and liabilities.  This Agreement and the Loan Agreement shall
hereafter be read and construed together as a single document, and all
references in the Loan Agreement or any related agreement or instrument to the
Loan Agreement shall hereafter refer to the Loan Agreement as amended by this
Agreement.
 
§5.           Waivers.  Subject to the satisfaction of the conditions set forth
herein, the Lenders waive those Events of Default that have occurred under the
Loan Agreement as a result of the Borrowers’ failure on or before the date
hereof to comply with those sections of the Loan

 
-11-
 
 

 
Agreement set forth on Schedule 2 attached hereto.  The waivers set forth in
this Section 5 shall be effective only for those Events of Default contained in
the Loan Agreement as specified in Schedule 2 which occurred on or before the
date hereof and such waiver shall not entitle the Borrowers to any future waiver
in similar or other circumstances.  Without limiting the foregoing, upon the
occurrence and during the continuation of an Event of Default not set forth in
Schedule 2, subject to the provisions of the Loan Agreement, the Lenders shall
be free in their sole and absolute discretion to accelerate the payment in full
of the Obligations, and may, if the Lenders so elect, proceed to enforce any or
all of their rights under or in respect of the Loan Agreement and the other Loan
Documents and applicable law. Except as otherwise expressly provided for herein,
nothing in this Agreement shall extend to or affect in any way the Borrowers’
obligations or the Lenders’ rights and remedies arising under the Loan Agreement
or the other Loan Documents, and no Lender shall be deemed to have waived any or
all of its remedies with respect to any Event of Default (other than the Events
of Default described on Schedule 2 attached hereto, and then only to the extent
set forth therein) or event or condition which, with notice or the lapse of
time, or both would become an Event of Default and which upon the Borrowers’
execution and delivery of this Agreement might otherwise exist or which might
hereafter occur.
 
§6.           Conditions to Effectiveness.  The effectiveness of the amendments
set forth in Section 3 of this Agreement and the waivers set forth in Section 5
of this Agreement are subject to the prior satisfaction, on or before November
27, 2007, of the following conditions precedent (the date of such satisfaction
herein referred to as the “Fourth Amendment Effective Date”):
 
(a)           Representations and Warranties.  The representations and
warranties of the Borrowers contained herein shall be true and correct.
 
(b)           No Event of Default.  There shall exist no Event of Default or
event or circumstance which, with the giving of notice and/or the lapse of time
would result in an Event of Default.
 
(c)           Corporate or Limited Liability Company Action.  The Administrative
Agent shall have received evidence reasonably satisfactory to the Administrative
Agent that all requisite corporate or limited liability company, as applicable,
action necessary for the valid execution, delivery and performance by the
Borrowers of this Agreement and all other instruments and documents delivered by
the Borrowers in connection herewith has been taken.
 
(d)           Delivery of this Agreement.  The Borrowers, the Administrative
Agent and the Lenders shall have executed and delivered this Agreement and each
Guarantor shall have acknowledged its acceptance of or agreement to this
Agreement and its ratification of the continuing effectiveness of its Guaranty.
 
(e)           Amendment of Intercreditor Agreement.  The Intercreditor Agreement
dated as of April 30, 2004 between Bank of America, N.A., as Administrative
Agent for the Lenders under the Loan Agreement, and the holders of the Term Loan
made pursuant to the Term Loan Agreement shall have been amended in such manner
as may be deemed by the Administrative Agent to be necessary or appropriate in
connection with the amendments set forth herein, provided that such amendment
shall not amend the Intercreditor Agreement in a manner adverse to the interests
of the Lenders without the consent of the Required Lenders.

 
-12-
 
 

 
(f)           Guarantor Reaffirmation.  Each of the Guarantors shall have
reaffirmed their respective obligations under their respective Guaranty
Agreements pursuant to reaffirmation agreements each in form and substance
satisfactory to the Agent.
 
(g)           Assignments of Loans.  The Lenders shall have entered into a
master assignment agreement, in form and substance acceptable to each of the
Lenders, pursuant to which those Existing Lenders whose Revolving Credit
Commitment Percentage are being reduced by the increases in the Revolving Credit
Commitment Percentages of the other Existing Lenders and by the making of
Revolving Credit Commitments by the New Lenders will assign to the other
Existing Lenders and the New Lenders such amount of their Revolving Credit Loans
as will result in each Lender holding an amount of Revolving Credit Loans that
represents such Lender’s Revolving Credit Commitment Percentage of all
outstanding Revolving Credit Loans, and each New Lender shall have executed and
delivered to the Administrative Agent such documents as are customarily required
by the Administrative Agent to be executed or delivered by Persons who become
Lenders under the Loan Agreement.
 
(h)           Payment of Expenses.  The Borrowers shall have paid to the
Administrative Agent all amounts payable to the Administrative Agent under
Section 7 hereof.
 
(i)           Organic Brands Subordination Agreement.  UNF, the Agent and
Organic Brands, LLC shall have entered into a Subordination Agreement with
respect to that certain Promissory Note dated March 30, 2007 executed by UNF in
favor of Organic Brands, LLC, such Subordination Agreement to be in form and
substance satisfactory to the Agent.
 
(j)           Amendment of Term Loan Agreement.  The Term Loan Agreement shall
have been amended by an amendment in form and substance satisfactory to the
Lenders.
 
(k)           Payment of Arranger Fee.  The Borrowers shall have paid to Bank of
America, N.A., in its capacity as Arranger, an arrangement fee in the amount
provided for in the fee letter dated November 27, 2007 between Bank of America,
N.A. and the Borrowers.
 
§7.           Expenses, Etc.  Without limitation of the amounts payable by the
Borrowers under the Loan Agreement and other Loan Documents, the Borrowers shall
pay to the Administrative Agent and its counsel upon demand an amount equal to
any and all out-of-pocket costs or expenses (including reasonable legal fees and
disbursements and appraisal expenses) incurred by the Administrative Agent in
connection with the preparation, negotiation and execution of this Agreement and
the matters related thereto.
 
§8.           Time is of the Essence; No Waivers by Lenders.  TIME IS OF THE
ESSENCE WITH RESPECT TO ALL COVENANTS, CONDITIONS, AGREEMENTS OR OTHER
PROVISIONS HEREIN.  Except as otherwise expressly provided for herein, nothing
in this Agreement shall extend to or affect in any way the Borrowers’
obligations or the Lenders’ and Administrative Agent’s rights and remedies
arising under the Loan Agreement or the other Loan Documents.

 
-13-
 
 

 
§9.           Fourth Amendment Closing Fees.  In consideration of the agreement
by the Lenders to the provisions of this Agreement, the Borrowers shall pay to
the Administrative Agent on the Fourth Amendment Effective Date, in addition to
the other fees payable under this Agreement, the fee letter referred to in
Section 6(k) hereof, and the Loan Agreement, the following amounts (clauses (a)
and (b) below collectively, the “Fourth Amendment Closing Fees”):
 
(a)           The Borrowers shall pay to the Administrative Agent for the
account of each Existing Lender (i) a fee in the amount of the product of (A)
the Revolving Credit Commitment as in effect prior to the increase on the Fourth
Amendment Effective Date multiplied by (B) 0.125%, and (ii) a fee in the amount
of the product of (A) the amount by which the Revolving Credit Commitment of
such Existing Lender increased on the Fourth Amendment Effective Date multiplied
by (B) 0.25%.
 
(b)           The Borrowers shall pay to the Administrative Agent for the
account of each New Lender a fee in the amount of the product of (i) the
Revolving Credit Commitment of such New Lender on the Fourth Amendment Effective
Date multiplied by (ii) 0.25%.
 
§10.           Governing Law.  This Agreement shall for all purposes be
construed according to and governed by the laws of the State of Connecticut
(excluding the laws thereof applicable to conflicts of law and choice of law).
 
§11.           Effective Date. The amendments set forth in Section 3 hereof
shall become effective among the parties hereto as of the Fourth Amendment
Effective Date.  Until the Fourth Amendment Effective Date, the terms of the
Loan Agreement prior to its amendment hereby shall remain in full force and
effect.  This Agreement is effective as to all provisions other than the
amendments set forth in Section 3 hereof at the time that the Borrowers, the
Administrative Agent and the Lenders have executed and delivered this Agreement.
 
§12.           Entire Agreement; Counterparts.  This Agreement sets forth the
entire understanding and agreement of the parties with respect to the matters
set forth herein, including the amendments set forth herein, and this Agreement
supersedes any prior or contemporaneous understanding or agreement of the
parties as to any such amendment of the provisions of the Loan Agreement or any
Loan Document, except for any such contemporaneous agreement that has been set
forth in writing and executed by the Borrowers, the Administrative Agent and the
Required Lenders.  This Agreement may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which counterparts taken
together shall be deemed to constitute one and the same instrument.  A facsimile
or other electronic transmission of an executed counterpart shall have the same
effect as the original executed counterpart.
 
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 
-14-
 
 

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers, as of the day and year first above written.
 
BORROWERS:
 
UNITED NATURAL FOODS, INC.
 
By:           /s/ Mark E.
Shamber                                                      
Name:      Mark Shamber
Title:        Vice President, CFO and Treasurer
 
UNITED NATURAL FOODS WEST, INC.
 
By:           /s/ Mark E.
Shamber                                                      
Name:      Mark Shamber
Title:        Vice President, Secretary and Treasurer
 
UNITED NATURAL TRADING CO.
 
By:           /s/ Mark E.
Shamber                                                      
Name:      Mark Shamber
Title:        Vice President, Secretary and Treasurer
 
DISTRIBUTION HOLDINGS, INC.
 
By:           /s/ Mark E. Shamber      
Name:      Mark Shamber
Title:        Vice President, Secretary and Treasurer
 
SPRINGFIELD DEVELOPMENT, LLC
 
By:           /s/ Mark E.
Shamber                                                      
Name:      Mark Shamber
Title:        Vice President, Secretary and Treasurer
 
MILLBROOK DISTRIBUTION
SERVICES INC.
 
By:           /s/ Mark E.
Shamber                                                      
Name:      Mark Shamber
Title:        Vice President, Secretary and Treasurer





[Signature Page to Fourth Amendment Agreement - United Natural Foods, Inc., et
al]



 
 
 
 



 
ADMINISTRATIVE AGENT:
 
BANK OF AMERICA, N.A.,




By:        /s/ Edgar
Ezerins                                                      
Name:   Edgar Ezerins
Title:     Senior Vice President
 
LENDERS:
 
BANK OF AMERICA, N.A.,
 
By:        /s/ Edgar
Ezerins                                                      
Name:   Edgar Ezerins
Title:     Senior Vice President






[Signature Page to Fourth Amendment Agreement - United Natural Foods Inc., et
al]



 
 
 
 



RBS CITIZENS, NATIONAL ASSOCIATION,
(as successor by merger with Citizens Bank of
Massachusetts) individually and as Co-Syndication
Agent
 
By:        /s/ Peter Coates                                           
Name:   Peter Coates
Title:     Vice President






[Signature Page to Fourth Amendment Agreement - United Natural Foods Inc., et
al]



 
 
 
 



U.S. BANK NATIONAL ASSOCIATION,
individually and as Co-Syndication Agent
 
By:        /s/ Mark A.
Reinert                                                      
Name:   Mark Reinert
Title:     Vice President






[Signature Page to Fourth Amendment Agreement - United Natural Foods Inc., et
al]



 
 
 
 



PNC BANK, NATIONAL ASSOCIATION
 
By:       /s/ Brian Conway                                                      
Name:  Brian Conway
Title:    Vice President






[Signature Page to Fourth Amendment Agreement - United Natural Foods Inc., et
al]



 
 
 
 



FIRST PIONEER FARM CREDIT, ACA
 
By:        /s/ Thomas W.
Cosgrove                                                                
Name:   Thomas W. Cosgrove
Title:     Vice President






[Signature Page to Fourth Amendment Agreement - United Natural Foods Inc., et
al]



 
 
 
 



WEBSTER BANK, NATIONAL ASSOCIATION
(f/k/a Webster Bank)
 
By:        /s/ John H.
Frost                                                      
Name:   John H. Frost
Title:     Vice President






[Signature Page to Fourth Amendment Agreement - United Natural Foods Inc., et
al]



 
 
 
 



ISRAEL DISCOUNT BANK OF NEW YORK
 
By:        /s/ George
Ahlmeyer                                                      
Name:   George Ahlmeyer
Title:     Senior Vice President
 
By:        /s/ Marc
Merritt                                                      
Name:   Mark Merritt
Title:     First Vice President






[Signature Page to Fourth Amendment Agreement - United Natural Foods Inc., et
al]



 
 
 
 



ROYAL BANK OF CANADA, individually and as
Co-Documentation Agent
 
By:         /s/ Gordon
MacArthur                                                                
Name:   Gordon MacArthur
Title:     Authorized Signatory






[Signature Page to Fourth Amendment Agreement - United Natural Foods Inc., et
al]



 
 
 
 



BMO CAPITAL MARKETS FINANCING, INC.,
individually and as Co-Documentation Agent
 
By:        /s/ Graeme
Robertson                                                                
Name:   Graeme Robertson
Title:     Vice President






[Signature Page to Fourth Amendment Agreement - United Natural Foods Inc., et
al]



 
 
 
 



COOPERATIEVE CENTRALE RAIFFEISEN-
BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”, NEW YORK BRANCH
 
By:        /s/ Claire
Laury                                                      
Name:   Claire Laury
Title:     Vice President
 
By:        /s/ Rebecca O.
Morrow                                                                
Name:   Rebecca O. Morrow
Title:     Executive Director






[Signature Page to Fourth Amendment Agreement - United Natural Foods Inc., et
al]



 
 
 
 



JPMORGAN CHASE BANK, N.A.
 
By:        /s/ Joseph A
Lisack                                                      
Name:   Joseph A Lisack
Title:     Vice President






[Signature Page to Fourth Amendment Agreement - United Natural Foods Inc., et
al]



 
 
 
 



 
CREDIT SUISSE, CAYMAN ISLANDS BRANCH
 
By:        /s/ Doreen Barr                                           
Name:   Doreen Barr
Title:     Vice President
 
By:        /s/ Christopher Reo
Day                                                                
Name:   Christopher Reo Day
Title:     Associate








[Signature Page to Fourth Amendment Agreement - United Natural Foods Inc., et
al]



 
 
 
 



 
Each of the undersigned Guarantors
acknowledges and agrees to the foregoing,
and ratifies and confirms in all respects
such Guarantor’s obligations under the
Guaranty Agreements:
 
NATURAL RETAIL GROUP, INC.
 
By:        /s/ Mark E. Shamber    
Name:   Mark Shamber
Title:     Vice President, Secretary and Treasurer
 


ALBERT’S ORGANICS, INC.
 
By:        /s/ Mark E.
Shamber                                                      
Name:   Mark Shamber
Title:     Vice President, Secretary and Treasurer
 


 


 


 
[Signature Page to Fourth Amendment Agreement - United Natural Foods Inc., et
al]


 

 
 
 
 

Schedule 1
 
Revolving Credit Commitments
 


Lender Names and
Addresses for Notices
Revolving Credit
Commitment
Revolving Credit
Commitment Percentage
 
Bank of America, N.A.
 
200 Glastonbury Boulevard
Glastonbury, CT  06033
Attn:  Edgar Ezerins
Phone:      860-368-6024
Fax:           860-368-6029
Email:       edgar.ezerins@bankofamerica.com
 
$83,000,000
 
20.75%
 
RBS Citizens, National Association (as successor by merger with Bank of
Massachusetts)
 
53 State Street, 14th Floor
Boston, MA  02109
Attn:         Peter Coates
Phone:      617-994-7250
Email:       peter.coates@rbsbusinesscapital.com
 
$43,000,000
 
10.75%
 
U.S. Bank National Association
950 17th Street, Suite 300
Denver, CO  80202
Attn:         Mark Reinert
Phone:      303-585-8904
Email:        mark.reinert@usbank.com
 
$46,000,000
 
11.5%
 
Webster Bank, National Association (f/k/a Webster Bank)
80 Elm Street
New Haven, CT  06510
Attn:         Jack Frost
Phone:      203-782-4544
Fax:           203-782-4577
Email:       jfrost@websterbank.com
 
$18,000,000
 
4.5%

 
 

 
Lender Names and
Addresses for Notices
Revolving Credit
Commitment
Revolving Credit
Commitment Percentage

 
PNC Bank, National Association
70 East 55th Street, 14th Floor
New York, NY  10022
Attn:         Brian Conway
Phone:      212-303-0044
Email:       brian.conway@pncbusinesscredit.com
 
$32,000,000
 
8.0%
 
First Pioneer Farm Credit, ACA
174 South Road
Enfield, CT  06082
Attn:         Tom Cosgrove
Phone:      860-741-4380
Fax:           860-741-4389
Email:       tom.cosgrove@firstpioneer.com
 
$43,000,000
 
10.75%
 
Israel Discount Bank of New York
511 Fifth Avenue, 6th Floor
New York, NY  10017
Attn:         George Ahlmeyer
Phone:      212-551-8227
Fax:           212-551-8720
Email:       gahlmeyer@IDBNY.com
 
$20,000,000
 
5.0%
 
Royal Bank of Canada
New York Branch
One Liberty Plaza, 3rd Floor
New York, NY  10006-1404
Attn:Manager, Loans Administration
Fax:           212-428-2372
 
With a copy to:
Attn:         Gordon C. MacArthur
Phone:      212-428-2324
Fax:           212-428-6459
Email:       gordon.macarthur@rbccm.com
 
$35,000,000
 
8.75%
 
BMO Capital Markets Financing, Inc.
111 West Monroe Street, 20th Floor West
Chicago, IL  60603
Attn:         Graeme Robertson
Phone:      312-461-2669
Fax:           312-765-1030
Email:       graeme.robertson@bmo.com
 
$35,000,000
 
8.75%

 
 

 
Lender Names and
Addresses for Notices
Revolving Credit
Commitment
Revolving Credit
Commitment Percentage

 
Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
“Rabobank Nederland”, New York Branch
245 Park Ave.
New York, NY 10167
Attn: Corporate Services Dept.
Phone:      201-499-5200
Fax:           201-499-5326
Email:       [not accepting e-mail notice]
 
$10,000,000
 
2.5%
 
JPMorgan Chase Bank, N.A.
530 5th Avenue, 8th Floor
New York, NY  10036
Attn:         Donna DiForio
Phone:      212-837-3212
Fax:           212-837-3301
Email:       donna.diforio@chase.com
 
$25,000,000
 
6.25%
 
Credit Suisse, Cayman Islands Branch
Eleven Madison Avenue
New York, NY  10010
Attn:         Doreen Barr
Phone:      212-325-9914
Fax:           212-743-2737
Email:       doreen.barr@credit-suisse.com
 
$10,000,000
 
2.5%
 
Total
 
$400,000,000
 
 
100.00%




 
 
 
 

Schedule 2


Events of Default


1.  The Event of Default that occurred under Section 11.1.4 of the Loan
Agreement as a result of the Borrowers’ failure to comply with Section 9.2.1(e)
and Section 9.2.6 of the Loan Agreement in respect of the Indebtedness incurred
by UNF owing to Organic Brands, LLC evidenced by that certain Promissory Note
dated March 30, 2007 executed by UNF in favor of Organic Brands, LLC.


2.  The Event of Default that occurred under Section 11.1.4 of the Loan
Agreement as a result of the Borrowers’ failure to comply with Section 9.2.3 and
Section 9.2.5 of the Loan Agreement in respect of the Indebtedness incurred by
Millbrook Distribution Services Inc. owing to General Electric Company and the
Lien in respect thereof.


3.  The Event of Default that occurred under Section 11.1.4 of the Loan
Agreement as a result of the Borrowers’ failure to comply with Section 9.2.5 of
the Loan Agreement in respect of the Lien incurred by Albert’s Organics, Inc. in
favor of City National Bank.


4.  The Events of Default that occurred under Section 11.1.18 of the Loan
Agreement as a result of the events of default that occurred under the Term Loan
Agreement as a result of the events described in 2 and 3 above.

 
 
 
 

Exhibit A


Amended and Restated Exhibit A
 
 
 


 
 
 
 

EXHIBIT A
 
FORM OF
 
AMENDED AND RESTATED REVOLVING CREDIT NOTE
 

 

 $[AMOUNT] 
   November 27, 2007
Hartford, Connecticut

 
 
FOR VALUE RECEIVED, the undersigned, UNITED NATURAL FOODS, INC., a Delaware
corporation with its chief executive office and principal place of business
located at 260 Lake Road, Dayville, Connecticut 06241 (“UNF”), UNITED NATURAL
FOODS WEST, INC. (f/k/a Mountain People's Warehouse Incorporated), a California
corporation with its chief executive office and principal place of business
located at 1101 Sunset Boulevard, Rocklin, California 95765 (“UNFW”), UNITED
NATURAL TRADING CO., a Delaware corporation with its chief executive office and
principal place of business located at 96 Executive Drive, Edison, New Jersey
08817 (“UNT”), DISTRIBUTION HOLDINGS, INC., a Delaware corporation with its
chief executive office and principal place of business located at 260 Lake Road,
Dayville, Connecticut 06241 (“Holdings”), SPRINGFIELD DEVELOPMENT, LLC (f/k/a
United Northeast LLC), a Delaware limited liability company with its chief
executive office and principal place of business located at 260 Lake Road,
Dayville, Connecticut 06241 (“SDLLC”), and MILLBROOK DISTRIBUTION SERVICES INC.,
a Delaware corporation with its chief executive office and principal place of
business located at 88 Huntoon Memorial Hwy, Leicester, Massachusetts 01524
(“Millbrook” together with UNF, UNFW, UNT, Holdings and SDLLC, collectively, the
“Borrowers”) jointly and severally promise to pay to the order of
[_______________] (“Lender”), at the office of Agent, defined below, located at
200 Glastonbury Boulevard, Glastonbury, Connecticut 06033, in lawful money of
the United States of America and in immediately available finds, the principal
amount of [______________] Dollars ($[_______]) or such lesser sum as may
constitute Lender's Pro Rata share of the outstanding amount of all Revolving
Credit Loans made pursuant to the Loan Agreement referred to below, in
accordance with the terms thereof.
 
This Amended and Restated Revolving Credit Note (the “Note”) is a Revolving
Credit Note referred to in, and is issued pursuant to, that certain Amended and
Restated Loan and Security Agreement among Borrowers, Bank of America, N.A. (as
successor to Fleet Capital Corporation) as administrative agent (“Agent”) for
itself and the lenders from time to time a party thereto (“Lenders”), and
certain other parties, dated April 30, 2004, as amended from time to time
(hereinafter, as amended from time to time, the “Loan Agreement”), and is
entitled to all of the benefits and security of the Loan Agreement. All of the
terms, covenants and conditions of the Loan Agreement and the Security Documents
are hereby made a part of this Note and are deemed incorporated herein in full.
All capitalized terms used herein, unless otherwise specifically defined in this
Note, shall have the meanings ascribed to them in the Loan Agreement.
 
This Note amends and restates that certain Revolving Credit Note dated April 30,
2004 in the original principal amount of $[__________] executed and delivered by
the Borrowers to the

 
 
 
 



Lender (the “Original Note”). This Note is executed and delivered in
substitution for, but not in satisfaction of, the Original Note.
 
The rate of interest in effect hereunder shall be calculated with reference to
the Base Rate or LIBOR, as applicable, as more specifically provided in the Loan
Agreement. The interest due shall be computed and shall be payable in the manner
provided in the Loan Agreement.
 
Except as otherwise expressly provided in the Loan Agreement, if any payment on
this Note becomes due and payable on a day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day, and with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension. Notwithstanding the foregoing, if any
portion of the Revolving Credit Loans evidenced by this promissory note
constitutes a LIBOR Advance, and an extension of the maturity of any payment
hereon would cause the maturity thereof to occur during the next calendar month,
then such payment shall mature on the next preceding Business Day.
 
This Note shall be subject to mandatory prepayment in accordance with the
provisions of Section 3.3 of the Loan Agreement. Borrowers may also terminate
the Loan Agreement and, in connection with such termination, prepay this Note in
the manner provided in Section 5.2.2 of the Loan Agreement.
 
Upon the occurrence and continuation of any one or more of the Events of Default
specified in the Loan Agreement which have not been cured by Borrowers or waived
by Agent, Agent may declare all Obligations evidenced hereby to be immediately
due and payable (except with respect to any Event of Default set forth in
Subsection 11.1.10 of the Loan Agreement, in which case all Obligations
evidenced hereby shall automatically become immediately due and payable without
the necessity of any notice or other demand) without presentment, demand,
protest or any other action or obligation of Agent or Lender.
 
Time is of the essence of this Note. Borrowers hereby waive presentment, demand,
protest and notice of any kind. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.
 
Wherever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or remaining provisions of this
Note. No delay or failure on the part of Agent or Lender in the exercise of any
right or remedy hereunder shall operate as a waiver thereof, nor as an
acquiescence in any default, nor shall any single or partial exercise by Agent
or Lender of any right or remedy preclude any other right or remedy. Subject to
the terms of the Loan Agreement, Agent, at its option, may enforce its rights
against any collateral securing this Note without enforcing its rights against
Borrowers, any guarantor of the indebtedness evidenced hereby or any other
property or indebtedness due or to become due to Borrowers. Borrowers agree
that, without releasing or impairing Borrowers' liability hereunder, Agent may
at any time release, surrender, substitute or exchange any collateral securing
this Note and may at any time release any party primarily or secondarily liable
for the indebtedness evidenced by this Note.

 
 
 
 

 
The validity, interpretation and enforcement of this promissory note shall be
governed by the internal laws of the State of Connecticut without giving effect
to the conflict of laws principles thereof.
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 
 
 



UNITED NATURAL FOODS, INC.
     
By:______________________
Name:
Title:
 
UNITED NATURAL FOODS WEST,
INC.
     
By:______________________
Name:
Title:
   
UNITED NATURAL TRADING CO.
     
By:______________________
Name:
Title:
   
DISTRIBUTION HOLDINGS, INC.
     
By:______________________
Name:
Title:
   
SPRINGFIELD DEVELOPMENT, LLC
     
By:______________________
Name:
Title:




 
 
 
 



MILLBROOK DISTRIBUTION
SERVICES INC.
     
By:______________________
Name:
Title:



 

 
 
 
 

Exhibit B
 
Amended and Restated Exhibit B





 
 
 
 

EXHIBIT B
 
FORM OF
 
AMENDED AND RESTATED SWINGLINE NOTE
 

 $[AMOUNT] 
   November __, 2007
Hartford, Connecticut

 
FOR VALUE RECEIVED, the undersigned, UNITED NATURAL FOODS, INC., a Delaware
corporation with its chief executive office and principal place of business
located at 260 Lake Road, Dayville, Connecticut 06241 (“UNF”), UNITED NATURAL
FOODS WEST, INC. (f/k/a Mountain People's Warehouse Incorporated), a California
corporation with its chief executive office and principal place of business
located at 1101 Sunset Boulevard, Rochlin, California 95765 (“UNFW”), UNITED
NATURAL TRADING CO., a Delaware corporation with its chief executive office and
principal place of business located at 96 Executive Drive, Edison, New Jersey
08817 (“UNT”), DISTRIBUTION HOLDINGS, INC., a Delaware corporation with its
chief executive office and principal place of business located at 260 Lake Road,
Dayville, Connecticut 06241 (“Holdings”), SPRINGFIELD DEVELOPMENT, LLC (f/k/a
United Northeast LLC), a Delaware limited liability company with its chief
executive office and principal place of business located at 260 Lake Road,
Dayville, Connecticut 06241 (“SDLLC”), and MILLBROOK DISTRIBUTION SERVICES INC.,
a Delaware corporation with its chief executive office and principal place of
business located at 88 Huntoon Memorial Hwy, Leicester, Massachusetts 01524
(“Millbrook” together with UNF, UNFW, UNT, Holdings and SDLLC, collectively, the
“Borrowers”) jointly and severally promise to pay to the order of [__________]
(“Lender”), at the office of Agent, defined below, located at 200 Glastonbury
Boulevard, Glastonbury, Connecticut 06033, in lawful money of the United States
of America and in immediately available funds, the principal amount of
[__________] Dollars ($[_______]) or such lesser sum as may constitute the
outstanding amount of all SwingLine Loans made pursuant to the Loan Agreement
referred to below, in accordance with the terms thereof.
 
This SwingLine Note (the “Note”) is the SwingLine Note referred to in, and is
issued pursuant to, that certain Amended and Restated Loan and Security
Agreement among Borrowers, Bank of America, N.A. (as successor to Fleet Capital
Corporation) as administrative agent (“Agent”) for itself and the lenders from
time to time a party thereto (“Lenders”), and certain other parties, dated April
30, 2004, as amended from time to time (hereinafter, as amended from time to
time, the “Loan Agreement”), and is entitled to all of the benefits and security
of the Loan Agreement. All of the terms, covenants and conditions of the Loan
Agreement and the Security Documents are hereby made a part of this Note and are
deemed incorporated herein in full. All capitalized terms used herein, unless
otherwise specifically defined in this Note, shall have the meanings ascribed to
them in the Loan Agreement.
 
This Note amends and restates that certain Swingline Note dated April 30, 2004
in the original principal amount of $17,500,000 executed and delivered by the
Borrowers to the Lender (the “Original Note”). This Note is executed and
delivered in substitution for, but not in satisfaction of, the Original Note.


 

 
 
 
 



 
The rate of interest in effect hereunder shall be calculated with reference to
the Base Rate, as more specifically provided in the Loan Agreement. The interest
due shall be computed and shall be payable in the manner provided in the Loan
Agreement.
 
Except as otherwise expressly provided in the Loan Agreement, if any payment on
this Note becomes due and payable on a day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day, and with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.
 
This Note shall be subject to mandatory prepayment in accordance with the
provisions of Section 3.3 of the Loan Agreement. Borrowers may also terminate
the Loan Agreement and, in connection with such termination, prepay this Note in
the manner provided in Section 5.2.2 of the Loan Agreement.
 
Upon the occurrence and continuation of any one or more of the Events of Default
specified in the Loan Agreement which have not been cured by Borrowers or waived
by Agent, Agent may declare all Obligations evidenced hereby to be immediately
due and payable (except with respect to any Event of Default set forth in
subsection 11.1.10 of the Loan Agreement, in which case all Obligations
evidenced hereby shall automatically become immediately due and payable without
the necessity of any notice or other demand) without presentment, demand,
protest or any other action or obligation of Agent or Lender.
 
Time is of the essence of this Note. Borrowers hereby waive presentment, demand,
protest and notice of any kind. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.
 
Wherever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or remaining provisions of this
Note. No delay or failure on the part of Agent or Lender in the exercise of any
right or remedy hereunder shall operate as a waiver thereof, nor as an
acquiescence in any default, nor shall any single or partial exercise by Agent
or Lender of any right or remedy preclude any other right or remedy. Subject to
the terms of the Loan Agreement, Agent, at its option, may enforce its rights
against any collateral securing this Note without enforcing its rights against
Borrowers, any guarantor of the indebtedness evidenced hereby or any other
property or indebtedness due or to become due to Borrowers. Borrowers agree
that, without releasing or impairing Borrowers' liability hereunder, Agent may
at any time release, surrender, substitute or exchange any collateral securing
this Note and may at any time release any party primarily or secondarily liable
for the indebtedness evidenced by this Note.
 
The validity, interpretation and enforcement of this promissory note shall be
governed by the internal laws of the State of Connecticut without giving effect
to the conflict of laws principles thereof.

 
 
 
 



UNITED NATURAL FOODS, INC.
   
By:______________________
Name:
Title:
 
UNITED NATURAL FOODS WEST,
INC.
   
By:______________________
Name:
Title:
   
UNITED NATURAL TRADING CO.
   
By:______________________
Name:
Title:
   
DISTRIBUTION HOLDINGS, INC.
   
By:______________________
Name:
Title:
   
SPRINGFIELD DEVELOPMENT, LLC
   
By:______________________
Name:
Title:




 
 
 
 



MILLBROOK DISTRIBUTION
SERVICES INC.
   
By:______________________
Name:
Title:



 

 
 
 
 

Exhibit C
 
Amended and Restated Exhibit C



 
 
 
 

EXHIBIT C
 
Chief Executive Offices and Registered Agents




Chief Executive Offices:
     
Borrowers:
     
United Natural Foods, Inc.
260 Lake Road
 
Dayville, CT 06241
   
United Natural Foods West, Inc.
1101 Sunset Boulevard
 
Rocklin, CA 95765
   
United Natural Trading Co.
96 Executive Drive
 
Edison, NJ 08817
   
Distribution Holdings, Inc.
260 Lake Road
 
Dayville, CT 06241
   
Springfield Development, LLC
260 Lake Road
 
Dayville, CT 06241
   
Millbrook Distribution Services Inc.
88 Huntoon memorial Hwy
 
Leicester, MA 01524
   
Guarantors:
     
Natural Retail Group, Inc.
Seabreeze Shopping Plaza
 
30555 US Hwy 19N
 
Palm Harbor, FL
   
Albert's Organics, Inc.
3268 E. Vernon Ave
 
Vernon, CA 90058
   
Registered Agents:
     
Borrowers:
     
United Natural Foods, Inc.:
The Corporation Trust Company
 
Corporation Trust Center
 
Wilmington, DE 19801
 
302-658-7581




 
 
 
 



CT Corporation System
1200 South Pine Island Road
Plantation, FL 33324
 
CT Corporation System
One Corporate Center
11th Floor
Hartford, CT 06103
 
CT Corporation System
400 Cornerstone Drive
Suite 240
Williston, VT 05495
 
CT Corporation System
1201 Peachtree Street
Atlanta, GA 30361
 
The Corporation Company
1675 Broadway
Suite 1200
Denver, CO 80202
 
CT Corporation System
Philadelphia, PA 19136
 
CT Corporation System
100 S 5th Street
#1075
Minneapolis, MN 55402
 
CT Corporation System
2222 Grand Avenue
Des Moines, IA 50312
 
CT Corporation System
314 Thayer Avenue
Bismarck, ND 58501
 
CT Corporation System
818 West Seventh Street
Los Angeles, CA 90017
 
CT Corporation System (being appointed)
707 Virginia Street East
Charleston, WV 25301




 
 
 
 




 
CT Corporation System
 
75 Beattie Place
 
Greenville, SC 29601
     
CT Corporation System
 
Kentucky Home Life Building
 
Louisville, KY 40202
     
CT Corporation System
 
155 Federal Street
 
Suite 700
 
Boston, MA 02110
     
CT Corporation System
 
9 Capitol Street
 
Concord, NH 03301
     
The Corporation Trust Company
 
820 Bear Tavern Road
 
West Trenton, NJ 08628
     
CT Corporation System
 
111 Eight Avenue
 
New York. NY 1001 1
     
CT Corporation System
 
251 E. Ohio Street
 
Suite 1100
 
Indianapolis, IN 46204
           
United Natural Foods West, Inc.:
CT Corporation System
 
818 West Seventh Street
 
Los Angeles, CA 90017
     
The Corporation Company
 
1675 Broadway
 
Suite 1200
 
Denver, CO 80202
     
CT Corporation System
 
123 East Marcy
 
Santa Fe, New Mexico 87501




 
 
 
 




 
CT Corporation System
 
2394 E Camelback Road
 
Phoenix, AZ 85016
         
CT Corporation System
 
388 State Street
 
Suite 420
 
Salem, OR 97301
     
CT Corporation System
 
1801 West Bay Drive NW
 
Suite 206
 
Olympia, WA 98502
     
CT Corporation System
 
1111 West Jefferson
 
Suite 530
 
Boise, ID 83702
     
Franz Weber
 
PO BOX 247
 
KEALAKEKUA HI 96750
     
CT Corporation System
 
9360 Glacier Hwy
 
Suite 202
 
Juneau AK 99801
       
United Natural Trading Co.:
The Corporation Trust Company
 
Corporation Trust Center
 
Wilmington, DE 19801
 
302-658-7581
     
CT Corporation System
 
818 West Seventh Street
 
Los Angeles, CA 90017
     
The Corporation Trust Company
 
820 Bear Tavern Road
 
West Trenton, N.J. 08628
       
Distribution Holdings, Inc.
Corporation Service Company




 
 
 
 




 
2711 Centerville Road
 
Suite 400
 
Wilmington, DE 19808
 
302-636-5401
   
Springfield Development, LLC
The Corporation Trust Company
 
Corporation Trust Center
 
1209 Orange Street
 
Wilmington, DE 19801
 
302-658-7581
       
Millbrook Distribution Services Inc.
Corporation Service Company
 
2711 Centerville Road
 
Suite 400
 
Wilmington, DE 19808
 
302-636-5401
     
Corporation Service Company
 
84 State Street
 
Boston, MA 02109
     
Corporation Service Company
 
1201 Hays Street
 
Tallahassee, FL 32301
     
Corporation Service Company
 
50 Weston Street
 
Hartford, CT 06120
     
Corporation Service Company
 
222 Jefferson Boulevard
 
Suite 200
 
Warwick, RI 02888
     
Corporation Service Company
 
2338 W Royal Palm Road
 
Suite J
 
Phoenix, AZ 85021
     
Corporation Service Company
 
300 Spring Building
 
Suite 900
 
300 S Spring Street
 
Little Rock, AR 72201




 
 
 
 




 
Corporation Service Company
 
45 Memorial Circle
 
Augusta, ME 04330
     
Lawyers Incorporating Service
 
d/b/a Lawyers Inc Service
 
14 Centre Street
 
Concord, NH 03301
     
Corporation Service Company
 
159 State Street
 
Montpelier, VT 05602
     
Corporation Service Company
 
1560 Broadway
 
Suite 2090
 
Denver, CO 80202
     
CORPORATION SERVICE COMPANY
 
d/b/a CSC - LAWYERS INCORPORATING
 
SERVICE
 
P.O. Box 526036
 
Sacramento, CA 95852
       
Guarantors:
     
Natural Retail Group, Inc.:
The Corporation Trust Company
 
Corporation Trust Center
 
Wilmington, DE 19801
 
302-658-7581
     
CT Corporation System (being appointed)
 
1200 South Pine Island Road
 
Plantation, FL 33324
     
CT Corporation System
 
155 Federal Street
 
Suite 700
 
Boston, MA 02110
     
The Corporation Trust Incorporated
 
300 E. Lombard Street
 
Baltimore, MD 21202




 
 
 
 



Albert's Organics, Inc.:
Kathryn Courtney
 
3268 Vernon Avenue
 
Vernon, CA 90058
     
CT Corporation System
 
1200 South Pine Island Road
 
Plantation, FL 33324
     
The Corporation Company
 
1675 Broadway
 
Suite 1200
 
Denver, CO 80202
     
CT Corporation System
 
Philadelphia, PA 19136
     
CT Corporation System
 
405 2nd Avenue S
 
Minneapolis, MN 55401
     
CT Corporation System
 
225 Hillsborough Street
 
Raleigh, NC 27603
     
The Corporation Trust Company
 
Corporation Trust Center
 
1209 Orange Street
 
Wilmington, DE 19801
     
The Corporation Trust Company
 
820 Bear Tavern Road
 
West Trenton, N.J. 08628




 
 
 
 

 
EXHIBIT C
BORROWERS AND GUARANTORS
BUSINESS LOCATIONS


Owned/
Leased
Entity
Use
Address
City
State
Zip
Sq. Ft.
Inventory
in Excess
of
$100,000
                 
OWNED
                                   
O
Albert's Organics
Warehouse
3320 E. Vernon Avenue
Vernon
CA
90058
32,770
Yes
O
Albert's Organics
Office/Warehouse
200 Eagle Court
Bridgeport
NJ
8014
37,000
Yes
O
Millbrook
Office/Warehouse
401 Highway 43 East
Harrison
AR
72601
1,200,000
Yes
O
UNFI
Office/Warehouse
260 Lake Road
Dayville
CT
06241
352,900
Yes
O
UNFI
Office/Warehouse
300 Lake Road
Dayville
CT
06241
90,200
No
O
UNFI
Office/Warehouse
71 Stow Drive
Chesterfield
NH
03443
319,000
Yes
O
UNFI
Warehouse
100 Lincoln Street
New Oxford
PA
17350
271,200
Yes
O
UNFI
Warehouse
12745 Earhart Avenue
Auburn
CA
95602
150,000
Yes
O
UNFI
Office/Warehouse
1101 Sunset Blvd
Rocklin
CA
95765
487,000
Yes
O
UNFI
Warehouse
100 Lake View Court
Atlanta
GA
30336
327,500
Yes
O
UNFI
Warehouse
2340 Heinz Road
Iowa City
IA
52240
274,800
Yes
O
UNFI
Warehouse
655 Commerce Parkway
Greenwood
IN
46143
311,100
Yes
O
UNFW
Warehouse
7909 S. Union Parkway
Ridgefield
WA
98642
239,000
Yes
                 
LEASED
                                 
L
Albert's Organics
Office
2450 17th Ave Suite 250
Santa Cruz
CA
95062
3,859
No
L
Albert's Organics
Warehouse
621 Snively Avenue
Winter Haven
FL
33880
11,500
Yes
L
Albert's Organics
Warehouse
5230 Quincy Street
Mounds View
MN
55112
38,736
Yes
L
Hershey
Office/Warehouse
96 Executive Drive
Edison
NJ
08817
110,000
Yes
L
Millbrook
MTM Storage
264 Bryan Road
Dania Beach
FL
   
No




 
 
 
 



EXHIBIT C
BORROWERS AND GUARANTORS
BUSINESS LOCATIONS


Leased
Entity
Use
Address
City
State
Zip
Sq. Ft.
Inventory
in Excess
of
$100,000
L
Millbrook
MTM Storage
6803 Old Kings Road South
Jacksonville
FL
32217
 
No
L
Millbrook
MTM Storage
6812 Fountain Ave., E-17
Orlando
FL
32807
200
No
L
Millbrook
MTM Storage
3010 South Jim Redman Pkwy
Plant City
FL
33566
200
No
L
Millbrook
MTM Storage
6751 Macon Road
Columbus
GA
31907
750
No
L
Millbrook
MTM Storage
Route 161 East
Centralia
IL
62801
200
No
L
Millbrook
MTM Storage
200 South Moreland Rd.
Moro
IL
62067
80
No
L
Millbrook
MTM Storage
2420 E. Stop 11 Road
Indianapolis
IN
46227
200
No
L
Millbrook
MTM Storage
Route 44, Harding St.
Lakeville
MA
02347
 
No
L
Millbrook
MTM Storage
1315 W. Chestnut Expressway
Springfield
MO
 
1,500
No
L
Millbrook
MTM Storage
6915 S. 120th Street
La Vista
NE
68128
400
No
L
Millbrook
MTM Storage
232 N. Broadway
Salem
NH
03079
300
No
L
Millbrook
MTM Storage
6509 Transit Road
Bowmansville
NY
14026
75
No
L
Millbrook
MTM Storage
493 South Main Street
Canadaigua
NY
14424
200
No
L
Millbrook
MTM Storage
Center St. & Genesee St.
Cuba
NY
   
No
L
Millbrook
MTM Storage
3204 Flovana Avenue
Jamestown
NY
 
25
No
L
Millbrook
MTM Storage
4531 22nd St., N.W.
Canton
OH
44708
300
No
L
Millbrook
MTM Storage
802 South Reynolds
Toledo
OH
43615
 
No
L
Millbrook
MTM Storage
5837 South Garnett
Tulsa
OK
74146
1,650
No
L
Millbrook
MTM Storage
1301 Prospect
Ponca City
OK
74601
200
No
L
Millbrook
Office/Warehouse
88 Huntoon Memorial Highway
Leicester
MA
01524
 
Yes
L
Millbrook
Warehouse
1060 Millbury Street
Worcester
MA
01607
241,304
No
L
Millbrook
Warehouse
9318 Florida Palm Drive
Tampa
FL
33619
64,000
Yes
L
Millbrook
Warehouse
8 Joanna Court
E. Brunswick
NJ
08816
177,600
Yes
L
Millbrook
Retail Store
147 Main Street
Leicester
MA
01524
 
Yes
L
NRG
Retail Store
6651 Central Ave.
St. Petersburg
FL
33710
4,750
Yes
L
NRG
Retail Store
1930 Stickney Point Rd
Sarasota
FL
34231
4,700
Yes
 




 
 
 
 



EXHIBIT C
BORROWERS AND GUARANTORS
BUSINESS LOCATIONS


Leased
Entity
Use
Address
City
State
Zip
Sq. Ft.
Inventory
in Excess
of
$100,000
L
NRG
Retail Store
30555 US Highway 19N
Palm Harbor
FL
34684
12,270
Yes
L
NRG
Retail Store
850 Neopolitan Way
Naples
FL
34103
4,800
Yes
L
NRG
Retail Store
1917 E Silver Springs Blvd
Ocala
FL
34470
5,000
Yes
L
NRG
Retail Store
521 NW 13 Blvd
Gainesville
FL
32601
4,600
Yes
L
NRG
Retail Store
1279 Beneva Rd S.
Sarasota
FL
34232
8,260
Yes
L
NRG
Retail Store
1900-2000 Tamiami Trail
Port Charlotte
FL
33948
9,600
Yes
L
NRG
Retail Store
1237 NW 76th Blvd
Gainesville
FL
32606
4,750
Yes
L
NRG
Retail Store
1600 Route 28
Centerville
MA
02632
3,000
Yes
L
NRG
Retail Store
108 Marlboro Ave
Easton
MD
 
3,500
Yes
L
NRG
Retail Store
700 Reistertown
Baltimore
MD
 
4,000
Yes
L
Select Nutrition
Office
60 Charles Lindebergh Blvd
Uniondale
NY
11553
 
No
L
Select Nutrition
Office
2722 Commerce Way
Philadelphia
PA
19154
100,000
Yes
L
UNFI
Office
190 Main Street
Danielson
CT
06239
 
No
L
UNFI
Office/Warehouse
6100 MacIntosh Road
Sarasota
FL
34238
345,000
Yes
L
UNFI
Office
25 Mr. Arthur Drive
Chesterfield
NH
03443
4,000
No
L
UNFW
Warehouse
13204 Philadelphia St.
Fontana
CA
92337
220,200
Yes
L
UNFW
Warehouse
930 Rockefeller Ave., B
Ontario
CA
91761
 
Yes
L
UNFW
Warehouse
2356 Fleetwood Drive
Riverside
CA
92509
 
No
L
UNFW
Warehouse
15965 E. 32nd Ave.
Aurora
CO
80011
180,000;
Yes
L
UNFW
Warehouse
15755 East 32nd Avenue
Aurora
CO
80011
40,000
Yes
L
UNFW
Warehouse
17900 East 32nd Ave, Ste 30
Aurora
CO
80011
5,000
No
L
UNFW
Warehouse
4201 East 52nd Ave
Commerce City
CO
80022
15,000
No
L
UNFW
Warehouse
22 30th North East
Auburn
WA
98002
204,700
No
L
UNFW
Warehouse
1303 26th Street NW
Auburn
WA
98002
79,200
Yes
 




 
 
 
 

Exhibit D
 
Amended and Restated Exhibit D
 
 
 

 


EXHIBIT D
BORROWERS AND GUARANTORS
FOREIGN JURISDICTIONS
 

   
Foreign
   
Company
 
Qualifications
 
Address
         
BORROWERS
                 
 United Natural Foods, Inc.
 
FL-3/26/96 (Reinstated in FL 3/25/04); CT-4/9/96; GA-4/8/96; CO-7/24/95
(requalified in CO 5/2/03); PA-4/3/96; MN-10/18/02; IA-10/21/02; ND-10/24/02;
CA-9/14/00; IN-6/2/03; WV-11/28/05; VT-12/2/05; SC-12/30/05; KY-1/3/06;
MA-12/30/05; NH-12/30/05; NJ-12/30/05; NY-12/30/05
 
 8301 Torresdale Ave, Philadelphia, PA 19136 (Terminal); 4200 Shirley Drive,
Atlanta, GA +30336; Old Troy Road, Lake City, FL 32055 (Terminal); 71 Stow
Drive, Chesterfield, NH 03443; 100 Lincoln Street, New Oxford, PA 17350; Lake
City, FL (Warehouse/Holding Facility)
         
United Natural Foods West, Inc. f/k/a Mountain People's Warehouse Incorporated
 
NM-9/23/96; AZ-9/11/96; WA-9/17/96; OR-9/12/96; ID-9/12/96; HI-10/16/97;
CO-11/15/05; AK-2/15/06
 
22 30th Street NE, Suite 102, Auburn, WA 98002
         
United Natural Trading Co. d/b/a Hershey Imports Co., Inc.
 
NJ-2/4/98; CA-2/4/98
 
96 Executive Drive, Edison, NJ 08817
         
Distribution Holdings, Inc.
 
N/A
             
Millbrook Distribution Services Inc.
 
MA-8/27/99; FL-6/1/99; AR-6/2/99
             
Springfield Development, LLC (f/k/a United Northeast LLC)
 
N/A
 
90 Technology Drive, Brattleboro, VT 05304
         
GUARANTORS
                 
Natural Retail Group, Inc.
 
FL-4/11/95, MD-11/24/93; MA-6/19/94;
 
Seabreeze Shopping Plaza, 30555 US Hwy 19N, Palm Harbor, FL
         
Albert’s Organics, Inc.
 
PA-1/16190; NC-10/18/95; NJ-10/16/95; FL-10/13/95; DE-10/16/95; CO-11/6/01;
MN-7/14/05
 
200 Eagle Court, Bridgeport, NJ 08014; 621 Snively Ave, Winter Haven, FL 33880;
15965 East 32nd Ave, Aurora, CO 80011


 


 
 
 
 

Exhibit E
 
Amended and Restated Exhibit E
 
 

 


EXHIBIT E
BORROWERS AND GUARANTORS
CAPITAL STRUCTURE



       
# of Shares
     
  Class of
  # of Shares
  # of Shares
Authorized But
Shareholder/ 
Percentage
Company
Stock
 Authorized
Outstanding
Un-issued
Member
Owned
             
BORROWERS
                         
United Natural Foods, Inc.
           
(Greater than 5% Ownership)
           
(As of 10/27/07)
Common
100,000,000
42,830,677*
57,169,323
FMR Corp.
11.45%
         
ESOP Trust
6.44%
         
Munder
Capital Mgmt.
5.71%
 
Preferred
5,000,000
As of December 12, 2003, 50,000 Preferred Series A shares have been reserved for
issuance under the Rights Agreement dated February 22, 2000, but have not been
issued as of the date hereof.
5,000,000
N/A
               
UNITED NATURAL FOODS WEST, INC. (f/k/a Mountain People's Warehouse Incorporated)
Common
100,000
1 
99,999
UNFI
100%
             
United Natural Trading Co. d/b/a Hershey Imports Co.
Common
10,000
1,000
9,000
UNFI
100%
             
Springfield Development LLC, (f/k/a United Northeast LLC)
N/A
N/A
N/A
N/A
UNFI
100%
             
Distribution Holdings, Inc.
Common
10,000
100
9,900
UNFI
100%
             
Millbrook Distribution Services Inc.
Common
1,000
1,000
N/A
Distribution
Holdings, Inc.
100%
             
GUARANTORS
                         
Natural Retail Group, Inc.
Common
10,000
1,000
9,000
UNFI
100%
             
Albert’s Organics, Inc.
Voting
99,500
579.36
98,920.64
UNFI
100%
 
Non-Voting
500
 
500.00
                               
* As of October 27, 2007
                         




 
 
 
 

Exhibit F


Amended and Restated Exhibit F
 
 


 
 
 
 

EXHIBIT F
 
ALTERNATE CORPORATE NAMES. MERGERS
and STATE ID #s
 
Alternate Names:
 
Borrowers
 
1.
United Natural Foods, Inc. ("UNF") was formerly known as Cornucopia Natural
Foods, Inc. and will continue to do business under the name Cornucopia Natural
Foods in the states of Connecticut, Georgia, Florida and Pennsylvania.



UNF purchased the assets of Blooming Prairie Cooperative Warehouse and does
business in the States of Iowa and North Dakota under the name "Blooming Prairie
Warehouse".
 
UNF purchased all the assets of Select Nutrition Distributors, Inc. including
all of its stock, but subsequently merged this subsidiary up into UNF. UNF does
business in the States of CA, NY, DE and PA under the name "Select Nutrition
Distributors".
 
In the State of Colorado, United Natural Foods, Inc. does business under the
following trade names:
 
Rainbow Natural Foods Distributing, Ltd.
Rainbow Distributing, Ltd.
Rainbow Foods Distributing, Ltd.
 
UNF is the survivor by merger of the following subsidiaries:
 
Stow Mills, Inc.
Select Nutrition Distributors, Inc.
 
2.
United Natural Foods West, Inc. (f/k/a Mountain People's Warehouse Incorporated)
acquired substantially all of the assets of Shojin Natural Foods and does
business under the name Shojin Natural Foods in the State of Hawaii.



United Natural Foods West, Inc. is the survivor by merger of the following
subsidiaries:
 
NutraSource, Inc.
Rainbow Natural Foods, Inc.
 
3.
United Natural Trading Co. acquired substantially all of the assets of Hershey
Import Co., Inc. and does business under the name Hershey Import Co., Inc.


 
 
 
 



4.
Albert's Organics, Inc. purchased all assets of Roots & Fruits Cooperative and
does business in the State of Minnesota under the name Roots & Fruits.



Guarantors
 
1.
Natural Retail Group, Inc. ("NRG") uses or has used the following trade names in
the following states:



Florida:
 
Sunsplash Market
Sunsplash Natural Foods For Less
Mother Earth Market
The Granary
Natures Finest Foods
Palm Harbor Natural Foods


Massachusetts:
 
Sunsplash Natural Foods For Less
Cape Cod Natural Foods
Sprouts


Maryland:
 
Sunsplash Natural Foods For Less
Railway Market
Village Natural Grocers


NRG also acquired substantially all of the assets of the following Persons:
 
Village Natural Grocers, Inc., a Maryland corporation;
Railway Market, Inc., a Maryland corporation;
Down Home Natural Foods, Inc., a Massachusetts corporation;
Sunsplash Market, Inc., a Florida corporation;
Second Nature of Gainesville, Inc., d/b/a Mother Earth Market, Newberry Crossing
Store, Inc., d/b/a Mother Earth Market, Ocala Store, Inc., d/b/a Mother Earth
Market, Sarasota Store, Inc., d/b/a Mother Earth Market, Stickney Point Store,
Inc., d/b/a The Granary, North Tail Store, Inc., d/b/a The Granary, and Mother
Earth Market, Inc., all Florida corporations;
Natures Finest Foods, lnc., a Florida corporation;
Hodges Management, Inc., a Florida corporation d/b/a Palm Harbor Natural Foods


2.
Albert's Organics, Inc. acquired substantially all of the assets of Source
Organic, Inc., a California corporation.


 
 
 
 



State ID #s:
             
BORROWERS:
             
United Natural Foods, Inc.
Delaware
2377138
Corporation
       
United Natural Foods West, Inc.
California
C1657486
Corporation
       
United Natural Trading Co. d/b/a
 
2852049
 
Hershey Imports Co., Inc. (NJ)
Delaware
 
Corporation
       
Distribution Holdings, Inc.
Delaware
4230723
Corporation
       
United Northeast LLC
Delaware
3579704
Limited Liability Company
       
Millbrook Distribution Services Inc.
Delaware
2882792
Corporation
       
GUARANTORS:
             
Natural Retail Group, Inc.
Delaware
2345969
Corporation
       
Albert's Organics, Inc.
California
C1326751
Corporation






 
 
 
 

Exhibit F


Amended and Restated Exhibit F
 

 
 
Exhibits F H
BORROWERS AND GUARANTORS
Corporate Names EINs
 

   
Parent
State of
Date of
 
Company
Chief Executive Office
Company
Incorporation
Incorporation
EIN
           
BORROWERS
         
United Natural Foods, Inc.
260 Lake Road, Dayville, CT 06241
N/A
Delaware
2/11/1994
05-0376157
           
United Natural Foods West, Inc. (f/k/a Mountain People’s Warehouse Incorporated)
1101 Sunset Boulevard, Rocklin, CA 95765
United Natural Foods, Inc.
California
1/16/1990
68-0221552
           
United Natural Trading Co. d/b/a Hershey Imports Co., Inc.
96 Executive Drive, Edison, NJ 08817
United Natural Foods, Inc.
Delaware
1/28/1998
06-1505797
           
Distribution Holdings, Inc.
260 Lake Road, Dayville, CT 06241
United Natural Foods, Inc.
Delaware
10/5/2006
65-1296934
           
Millbrook Distribution Services Inc.
88 Huntoon Memorial Hwy, Leicester, MA 01524
Distribution Holdings, Inc.
Delaware
4/27/1998
41-0754020
           
Springfield Development, LLC (f/k/a United Northeast LLC)
260 Lake Road, Dayville, CT 06241
United Natural Foods, Inc.
Delaware
11/6/2002
13-4221549
                       
GUARANTORS
                     
Natural Retail Group, Inc.
Seabreeze Shopping Plaza, 30555 US Hwy 19N, Palm Harbor, FL
United Natural Foods, Inc.
Delaware
8/2/1993
06-1383344
           
Albert’s Organics, Inc.
3268 E. Vernon Ave, Vernon, CA 90058
United Natural Foods, Inc.
California
12/19/1984
95-3934152


There are no open tax matters for any of the Borrowers or Guarantors.



 
Exhibit G


Amended and Restated Exhibit G
 
 
 

 


EXHIBIT G


GUARANTEES


UNF has guaranteed the obligations of the ESOT under the Loan Agreement dated
11/1/88 between the ESOT and Norman Cloutier, Steven Townsend, Daniel Atwood and
Theodore Cloutier; original principal amount of the Note issued under the Loan
Agreement is $4,080,000.



 
Exhibit H


Amended and Restated Exhibit H
 
 

 
Exhibits F H
BORROWERS AND GUARANTORS
Corporate Names EINs
 

   
Parent
State of
Date of
 
Company
Chief Executive Office
Company
Incorporation
Incorporation
EIN
           
BORROWERS
         
United Natural Foods, Inc.
260 Lake Road, Dayville, CT 06241
N/A
Delaware
2/11/1994
05-0376157
           
United Natural Foods West, Inc. (f/k/a Mountain People’s Warehouse Incorporated)
1101 Sunset Boulevard, Rocklin, CA 95765
United Natural Foods, Inc.
California
1/16/1990
68-0221552
           
United Natural Trading Co. d/b/a Hershey Imports Co., Inc.
96 Executive Drive, Edison, NJ 08817
United Natural Foods, Inc.
Delaware
1/28/1998
06-1505797
           
Distribution Holdings, Inc.
260 Lake Road, Dayville, CT 06241
United Natural Foods, Inc.
Delaware
10/5/2006
65-1296934
           
Millbrook Distribution Services Inc.
88 Huntoon Memorial Hwy, Leicester, MA 01524
Distribution Holdings, Inc.
Delaware
4/27/1998
41-0754020
           
Springfield Development, LLC (f/k/a United Northeast LLC)
260 Lake Road, Dayville, CT 06241
United Natural Foods, Inc.
Delaware
11/6/2002
13-4221549
                       
GUARANTORS
                     
Natural Retail Group, Inc.
Seabreeze Shopping Plaza, 30555 US Hwy 19N, Palm Harbor, FL
United Natural Foods, Inc.
Delaware
8/2/1993
06-1383344
           
Albert’s Organics, Inc.
3268 E. Vernon Ave, Vernon, CA 90058
United Natural Foods, Inc.
California
12/19/1984
95-3934152


There are no open tax matters for any of the Borrowers or Guarantors.



 
 
Exhibit I


Amended and Restated Exhibit I
 
 

 
[exhi-table1_p01.gif]
 

 
[exhi-table1_p02.gif]
 

 
[exhi-table1_p03.gif]
 

 
[exhi-table1_p04.gif]
 

 
[exhi-table1_p05.gif]

 
[exhi-table1_p06.gif]

 
[exhi-table1_p07.gif]

 
[exhi-table1_p08.gif]

 
[exhi-table1_p09.gif]

 
[exhi-table1_p10.gif]

 
[exhi-table1_p11.gif]

 
[exhi-table1_p12.gif]

 
[exhi-table1_p13.gif]

 
[exhi-table1_p14.gif]

 
[exhi-table1_p15.gif]

 
[exhi-table1_p16.gif]

 
[exhi-table1_p17.gif]

 
[exhi-table1_p18.gif]

 
[exhi-table1_p19.gif]

 
[exhi-table1_p20.gif]

 
[exhi-table1_p21.gif]

 
Schedule 3.17
[exhi-table2_p1.gif]

 
[exhi-table2_p2.gif]

 
[exhi-table2_p3.gif]

 
[exhi-table2_p4.gif]

 
[exhi-table2_p5.gif]

 
[exhi-table2_p6.gif]

 
[exhi-table2_p7.gif]

 
Exhibit J


Amended and Restated Exhibit J
 

 
EXHIBIT J
 
CONTRACTS RESTRICTING BORROWERS’ RIGHT TO INCUR DEBTS
 
Contracts that restrict the right of Borrowers to incur Indebtedness:


Title of Contract
 
Identity of Parties
Nature of
Restriction
Term of
Contract
Amended and Restated Loan and Security Agreement dated as of April 30, 2004, as
amended
 
UNF and Subsidiaries and Bank of America, N.A., et al.
   
Mortgage Loan dated April 28, 2003, as amended
 
UNF and Subsidiaries and Bank of America, N.A.
   

 

 

 
 
Exhibit K


Amended and Restated Exhibit K
 
 

 
EXHIBIT K
BORROWERS AND GUARANTORS
LITIGATION MATTERS
 
None
 
 

 
Exhibit N


Amended and Restated Exhibit N
 
 

 
EXHIBIT N
 
PENSION PLANS
 
1.    United Natural Foods, Inc. Employee Stock Ownership Plan (the "ESOP").


The following subsidiaries of UNF are currently participants in this plan:


 
·
Albert's Organics, Inc.



 
·
Natural Retail Group, Inc.



 
·
Millbrook Distribution Services, Inc., a wholly-owned subsidiary of Distribution
Holding, Inc. - effective November 2, 2007



 
·
United Natural Foods West, Inc.



 
·
United Natural Trading Co., Inc.



2.    United Natural Foods, Inc. Retirement Plan


The following subsidiaries of UNF are currently participants in this plan:


 
·
Albert's Organics, Inc.



 
·
Natural Retail Group, Inc.



 
·
United Natural Foods West, Inc.



 
·
United Natural Trading Co., Inc.



3.    Millbrook Distribution Services Inc., Retirement Plan


The following subsidiaries of UNF are currently participants in this plan:


 
·
Millbrook Distribution Services, Inc., a wholly-owned subsidiary of Distribution
Holding, Inc. - participation by all employees other than those covered by a
collective bargaining agreement for which retirement benefits have been the
subject of good faith negotiations.

 
4.    Millbrook Distribution Services Inc. Union Retirement Plan

      The following subsidiaries of UNF are currently participants in this plan:


 
·
Millbrook Distribution Services, Inc., a wholly-owned subsidiary of Distribution
Holding, Inc. - participation by all employees in Teamsters Local 802.






 
Exhibit O


Amended and Restated Exhibit O
 
 

 
EXHIBIT O
 
Labor Contracts
 
1.
United Natural Foods West, Inc. is party to a collective bargaining agreement
with Driver Sales and Warehouse Local Union No. 117 for the employees of the
Auburn, WA facility.

 
2.
United Natural Trading Co., Inc. is party to a collective bargaining agreement
with the Teamsters Local 810 for the employees of the former Hershey Import Co.,
Inc. in Edison, NJ.

 
3.
United Natural Foods, Inc. is party to a collective bargaining agreement with
the Chauffeurs, Teamsters and Helpers Local Union No. 238 affiliated with the
International Brotherhood of Teamsters for the employees of the Iowa City, IA
facility.

 
4.
Millbrook Distribution Services, Inc. is party to a collective bargaining
agreement with the Teamsters Local Union No. 802 affiliated with the
International Brotherhood of Teamsters, AFL-CIO for the employees of the East
Brunswick, NJ facility.

 
5.
Millbrook Distribution Services, Inc. is party to a collective bargaining
agreement with the Truck Drivers Union, Local No. 170 affiliated with the
International Brotherhood of Teamsters, for the drivers at the Leicester, MA
facility.

 
 

 
Exhibit Q


Amended and Restated Exhibit Q
 
 

 
EXHIBIT Q
BORROWERS AND GUARANTORS
PERMITTED LIENS


A
B
C
D
E
F
           
Company
Secured Party
State
File #
File Date
Collateral Description
BORROWERS
                     
United Natural Foods, Inc.
Citizens Leasing Corporation
DE
20115455
12/11/2001
Equipment lease filing
 
IOS Capital, LLC
DE
23089061
12/11/2002
Equipment lease filing
 
Citizens Leasing Corporation
DE
30195142
1/6/2003
Equipment lease filing
 
IOS Capital, LLC
DE
31230856
5/14/2003
Equipment lease filing
 
Mellon US Leasing, a Division of Mellon Leasing Corporation
DE
40523649
2/25/2004
In Lieu filing - Equipment lease filing
 
IOS Capital
DE
40597908
2/26/2004
Equipment lease filing
 
Mellon US Leasing, a Division of Mellon Leasing Corporation
DE
41072976
4/1/2004
In Lieu filing - Equipment lease filing
 
Mellon US Leasing, a Division of Mellon Leasing Corporation
DE
41353095
4/28/2004
In Lieu filing - Equipment lease filing
 
Bankers/Softech Divisions of EAB Leasing Corp.
DE
50387465
1/31/2005
In Lieu filing - Equipment lease filing
 
United Rentals, Inc.
DE
50855289
3/17/2005
Skyjack scissor lift
 
Mellon US Leasing, a Division of Mellon Leasing Corporation
DE
51263228
4/25/2005
In Lieu filing - Equipment lease filing
 
IOS Capital
DE
52082254
7/7/2005
Equipment lease filing
 
United Rentals North America, Inc.
DE
60298653
1/25/2006
1 JLG Scissor
 
IOS Capital
DE
63687142
10/24/2006
Equipment lease filing
 
IKON Financial Services
DE
20073021754
8/9/2007
Equipment lease filing
 
IKON Financial Services
DE
20074212980
11/6/2007
Equipment lease filing
           
Mountain People's Warehouse Inc.
Bankers/Softech Divisions of EAB Leasing Corp.
CA
20960281
7/24/2000
Equipment lease filing
                       
Millbrook Distribution Services Inc.
IOS Capital, LLC
DE
30351224
2/10/2003
Equipment lease filing
 
IOS Capital, LLC
DE
30351315
2/10/2003
Equipment lease filing
 
IBM Credit LLC
DE
40297400
1/12/2004
IBM equipment and software lease filing
 
IBM Credit LLC
DE
53453736
11/7/2005
IBM equipment and software lease filing
 
IBM Credit LLC
DE
53768547
12/6/2005
IBM equipment and software lease filing



 


 
EXHIBIT Q
BORROWERS AND GUARANTORS
PERMITTED LIENS


A
B
C
D
E
F
 
Citicorp Vendor Finance, Inc.
DE
61127539
4/4/2006
Dell computer equipment lease filing
 
Crown Credit Company
DE
71828267
5/15/2007
Equipment lease filing
 
CIT Technology Financing Services I, LLC
DE
72199338
5/31/2007
Equipment lease filing
           
GUARANTORS
                     
Albert’s Organics, Inc.
Crown Credit Company
CA
233860400
12/2/2002
Crown Lift Trucks & batteries
 
Crown Credit Company
CA
309860202
4/4/2003
Crown Lift Trucks
 
Agquest Financial Services, Inc.
CA
05-7037244961
8/10/2005
Equipment filing
                                   




 
Exhibit S


Amended and Restated Exhibit S
 
 

 
EXHIBIT S
 
AFFILIATE TRANSACTIONS
 
 
None
 
 
 

 
Exhibit V


Amended and Restated Exhibit V
 
 

 
EXHIBIT V
BORROWERS AND GUARNATORS
BANK ACCOUNTS


A
B
D
E
UNF and Subsidiaries - Bank Account Information
             
Bank
Account
Account
Company
Name
Type
Number
       
United Natural Foods, Inc.
Bank of America
Deposit
3756601608
 
Bank of America
Deposit
3756636547
 
Bank of America
Controlled Disbursements
3299119737
 
Bank of America
Payroll
3756680603
 
Bank of America
Payroll
3756626531
 
Bank of America
Payroll
3756680616
 
Bank of America
Deposit
9429227241
 
Granite Bank
Payroll
602001915
 
M&T Bank
Payroll
6304060
       
United Natural Foods West
Bank of America
Lockbox Deposits
1489202350
 
Bank of America
Payroll
1123803509
 
Bank of America
Controlled Disbursements
3299819898
       
Albert's Organics, Inc.
Bank of America
Deposit
3756636534
 
Bank of America
Controlled Disbursements
3299119950
 
Bank of America
Payroll
3756616965
 
Coast Commercial Bank
Business Checking/Main
2017997
       
Hershey Import Company
Bank of America
Deposit
3756636576
 
Bank of America
Controlled Disbursements
3299124984
 
Bank of America
Payroll
3756636563
       
Natural Retail Group
Bank of America
Deposit
3756636550
 
Bank of America
Controlled Disbursements
3299119745
 
Bank of America
Payroll
3756626544
 
Bank of America
Deposit
3756645936
 
Bank of America
Deposit
3756645949
 
Bank of America
Deposit
3756645952
 
Bank of America
Deposit
3756645965
 
Bank of America
Deposit
3756645978
 
Bank of America
Deposit
3756645978
 
Bank of America
Deposit
3756645994
 
Bank of America
Deposit
3756646003
 
Bank of America
Deposit
3756646016
 
Bank of America
Deposit
3756646029
 
Bank of America
Deposit
3756646032
 
Bank of America
Deposit
3756646045
 
Bank of America
Deposit
3756645923
       
Millbrook Distribution Services, Inc
JP Morgan Chase
Checking Account
114-636419
 
JP Morgan Chase
Disbursements
6301-507475-509
 
JP Morgan Chase
Deposit
801-501954
 
JP Morgan Chase
Deposit
801-808154
 
JP Morgan Chase
Payroll
114-636192
 
Bank of America
Checking Account
05-0020-4377
 
Bank of America
Payroll
3750969223
 
Bank of America
Deposit
3750969236
 
Bank of America
Funding
3750969249
 
Bank of America
Controlled Disbursement
3299925802
 
Bank of America
Payroll
3299925810
 
Bank of America
Deposit Transfer
3750204069
 
PNC Bank
Checking
802-288-9759
 
PNC Bank
Checking Account
80-1438-5702


